Citation Nr: 0618279	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to direct service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	William D. Teveri, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  He died in March 1999.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause of 
the veteran's death.  The appellant had claimed that the 
veteran's chronic lymphocytic leukemia (CLL) had caused the 
veteran's death, and that the veteran's CLL was incurred in 
service or as a result of herbicide exposure during service.

In a December 2002 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2003, the Court granted a joint motion of the parties and 
vacated the Board's December 2002 decision, and remanded the 
case for VA to fulfill its duties to notify the appellant of 
the evidence needed to support her claim and assist her in 
obtaining relevant evidence.

While the appellant's appeal was pending, VA regulations were 
amended, effective October 16, 2003, to include CLL among the 
conditions for which service connection is presumed for 
veterans who served in Vietnam during the Vietnam War era.  
See 68 Fed. Reg. 59,450 (2003) (codified at 38 C.F.R. 
§ 3.309(e)).  In a January 2004 decision, the Board granted 
service connection for the cause of the veteran's death, 
based on a presumption that his CLL was caused by exposure to 
herbicides during his service in Vietnam.  In a February 2004 
decision, the RO effectuated the Board's grant of service 
connection, with an effective date of October 16, 2003.

The appellant appealed to the Court the Board's denial in the 
February 2004 decision of service connection on a direct 
basis for the cause of the veteran's death.  The appellant 
noted that service connection on a direct basis would allow 
an earlier effective date for the grant of service 
connection, possibly as early as the September 1999 date of 
the receipt of the appellant's claim.

In March 2005, the Court granted a joint motion of the 
parties to remand the part of the Board's decision that 
denied direct service connection.  The motion indicated that 
the case should be remanded to obtain records of the terminal 
medical treatment of the veteran, and to obtain a new medical 
opinion.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2.  The CLL that caused the veteran's death was diagnosed in 
1972, more than two years after his service.

3.  A physician provided an opinion that it is unlikely that 
herbicide exposure in service caused the veteran's CLL.

4.  There is no direct medical evidence or opinion that it is 
likely that herbicide exposure in service caused the 
veteran's CLL.




CONCLUSION OF LAW

There is no direct medical evidence that the veteran's CLL 
became manifest in service or developed as a result of 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the appellant a VCAA notice April 
2001.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate a 
claim for service connection for the cause of the veteran's 
death, to include based on exposure to herbicides.  When 
service connection is established for the cause of a 
veteran's death, a disability rating is not assigned.  An 
effective date, however, is assigned when service connection 
is established for the cause of a veteran's death.  The April 
2001 VCAA notice did not inform the appellant of the type of 
evidence necessary to establish an effective date for service 
connection for the cause of the veteran's death.

Despite the inadequacy of the VCAA notice as to the element 
of establishing an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
claimant has been prejudiced thereby).  Obtaining an earlier 
effective date for the grant of service connection for the 
cause of the veteran's death is the primary reason for the 
appellant's appeal for service connection for the cause of 
the veteran's death on a direct basis, not only based on a 
presumption due to herbicide exposure.  The appellant has 
presented evidence and argument in support of that appeal.  
VA has conducted all appropriate development of evidence 
relevant to that issue, and has secured all available 
pertinent evidence.  In light of the thorough development of 
argument and evidence on the effective date issue, the Board 
finds that the appellant was not prejudiced by the VA's 
failure to address that issue in the 2001 VCAA notice.

The appellant has had a meaningful opportunity to participate 
in the processing of her claim for direct service connection 
for the cause of the veteran's death.  VA has conducted all 
appropriate development of evidence relevant to that issue, 
and has secured all available pertinent evidence.  The Board 
finds, therefore, that VA has adequately fulfilled its duties 
under the VCAA.  To the extent that VA has failed to fulfill 
any duty to notify and assist the appellant, the Board finds 
such error to be harmless error that would not reasonably 
affect the outcome of the appellant's claim.

Direct Service Connection

As noted above, the Board has already granted service 
connection for the cause of the veteran's death based on a 
presumption that herbicide exposure in Vietnam caused the 
veteran's CLL.  The appellant's current appeal before the 
Board is for service connection on a direct basis for the CLL 
that caused the veteran's death.  Direct service connection 
would allow the assignment of an earlier effective date for 
the grant of service connection.

Direct service connection is service connection that is 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The presumptive service connection that 
the Board already granted is service connection for specific 
diseases that may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  As noted above, CLL is one of the diseases subject 
to that presumption.  38 C.F.R. § 3.309(e).  The veteran 
served in Vietnam during the Vietnam War, and is thus 
presumed to have been exposed to herbicides during service.  
See 38 C.F.R. § 3.307(a)(6)(iii).

In order to enable the assignment an earlier effective date, 
the appellant is seeking service connection on direct basis, 
without consideration of entitlement to a presumption of 
service connection based on herbicide exposure.  VA law and 
regulations providing for presumptive service connection are 
not intended to limit service connection to service 
connection on a presumptive basis, when the evidence warrants 
direct service connection.  See 38 C.F.R. § 3.303(d).  
Service connection on a direct basis may be granted for the 
veteran's CLL if there is direct evidence that his CLL had 
its onset in service, or direct evidence that his CLL 
developed as a result of herbicide exposure during service.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

There is no evidence that the veteran's CLL had its onset 
during service.  The veteran's service medical records do not 
show any diagnosis of any type of leukemia.  Private medical 
treatment reflect that the veteran was diagnosed with chronic 
leukemia in April 1972.  The diagnosis was made when he was 
seen for acute nausea and vomiting.  At the time, the veteran 
reported having felt fairly normal, although slightly tired, 
in the months preceding the diagnosis.  The veteran underwent 
treatment for the leukemia.  The leukemia went into remission 
or a stable status in the late 1970s, and became active again 
in 1997.

In most of the treatment records from the 1970s through 
1990s, the veteran's leukemia was identified as chronic 
myelogenous leukemia (CML).  In some of the later records, 
physicians described the leukemia as CLL.  The veteran died 
in March 1999.  The certificate of death listed the causes of 
his death as pulmonary fibrosis due to or as a consequence of 
CLL.

In July 2001, a VA physician reviewed the appellant's claims 
file, including the veteran's medical records.  The physician 
expressed the opinion that it was unlikely that the veteran's 
CLL was related to herbicide exposure or to military service.  
In February 2002, another VA physician reviewed the 
appellant's claims file.  The physician stated that the 
medical evidence indicated that the veteran's leukemia was 
CLL.  The physician noted that the symptoms of the veteran's 
leukemia manifested more than one year after the veteran's 
separation from service, and the disease was diagnosed two 
years after service.  The physician expressed the opinion 
that the veteran's leukemia probably was not active during 
his service.  The physician found that the records left it 
unclear whether the veteran had been exposed to any materials 
that might have precipitated the onset of CLL.  The physician 
stated that CLL was not related to exposure to Agent Orange.

In January 2003, the Institutes of Medicine of the National 
Academies of Science issued a report, "Veterans and Agent 
Orange: Update 2002" (Update 2002).  The authors of the 
report concluded that studies showed "sufficient evidence of 
an association" between herbicide exposure and CLL.  Based 
on Update 2002, VA amended 38 C.F.R. § 3.309(e) and added CLL 
to the list of diseases for which service connection is 
presumed in veterans who were exposed to herbicides.

In October 2005, a VA physician reviewed the appellant's 
claims file and provided an opinion regarding the likely 
etiology of the veteran's CLL.  The physician indicated that 
he was aware that under VA regulations service connection for 
CLL was presumed in veterans exposed to herbicides.  The 
physician expressed the opinion that the veteran's CLL did 
not have its onset while the veteran was in the military 
service.  The physician reported having reviewed medical 
literature, and having found in that literature that CLL was 
generally linked more closely to genetic predisposition than 
to environmental or occupational exposure.  The physician 
accordingly opined that it was less likely than not that the 
veteran's CLL was related to herbicide exposure during 
service.

The appellant's representative requested, and VA provided, an 
opportunity to submit a medical opinion that supports the 
appellant's claim.  The appellant has not submitted any 
medical opinion, however.

There is no medical opinion directly supporting a link 
between herbicide exposure and the veteran's CLL.  The 
October 2005 VA medical opinion indicated that such a link 
was not likely.  The appellant does not contend, and the 
evidence does not tend to show, that the veteran's CLL began 
while he was in service.  The preponderance of the evidence, 
then, is against direct service connection for the CLL that 
caused the veteran's death.  The Board denies the appellant's 
claim on appeal.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to direct service connection for the cause of the 
veteran's death is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


